Case 1:16-cv-00375-AJT-JFA Document 291 Filed 03/07/19 Page 1 of 3 PageID# 9593



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION

 ANAS ELHADY, et al.,                                     )
                                                          )       Case No. 16-cv-00375
         Plaintiffs,                                      )       Hon. Anthony J. Trenga
                                                          )       Hon. Mag. John F. Anderson
                                                          )
 v.                                                       )
                                                          )
 CHARLES H. KABLE, Director of the                        )
 Terrorist Screening Center; in his official              )
 capacity, et al.;                                        )
                                                          )
         Defendants.                                      )
 _______________________________________________________________________________________________________

       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MARCH 1ST MOTION TO COMPEL

         Plaintiffs, by and through the undersigned counsel, hereby file their reply in support

 of their motion to compel compliance with the Court’s February 22nd order and for remedial

 discovery measures in light of Defendants’ private dissemination practices. Despite their

 good-faith and substantial efforts, Defendants have failed to comply with the Court’s order

 for all the reasons outlined in the prior briefs, but one aspect of their failure stands out from

 the others: to date, it appears that Defendants’ private entity list is not actually a list of all

 private entities with access to TSDB information. Yes—the facts strongly suggest that the

 private entity list is missing hundreds, perhaps even more than a thousand, private entities.


                                              ARGUMENT

         Defendants declarations acknowledge that their dissemination practices are sloppy.

 In fact, the CJIS Supplemental Response concedes that more than 10 percent of the private

 entities Plaintiffs’ counsel reviewed—about 150 entries out of 1,441—were actually, upon

 closer examination, public entities. Dkt. 287-9 at 2, fn. 3. Realizing that this propensity to
                                                    1
Case 1:16-cv-00375-AJT-JFA Document 291 Filed 03/07/19 Page 2 of 3 PageID# 9594



 mislabel entities is likely systemic, Plaintiffs have repeatedly asked the federal government

 to confirm that the private entity list counsel reviewed is a complete list of all private entities

 with access to TSDB information. Despite repeated requests, the federal government has not

 confirmed.

        Plaintiffs believe that, based on the information available to them, more than one

 thousand private entities are likely lurking among the approximately 20,000 total ORI’s in

 Defendants’ databases. At the very least, the Court should compel Defendants to provide

 Plaintiffs the opportunity to review a complete list of all private entities with access to TSDB

 information. The intent of this Court’s February 22nd order was to give Plaintiffs’ counsel the

 opportunity to review all private entities with access to TSDB information, an opportunity

 Defendants appear to have thus far failed to provide.


                                            Respectfully submitted,

                                            COUNCIL ON AMERICAN-ISLAMIC
                                            RELATIONS
                                            BY:     /s/ Gadeir Abbas
                                            LENA F. MASRI (DC 1000019) (pro hac vice)
                                            GADEIR I. ABBAS (VA 81161)*
                                            CAROLYN M. HOMER (DC 1049145) (pro hac vice)
                                            Attorneys for Plaintiffs
                                            453 New Jersey Ave, SE
                                            Washington, DC 20003
                                                   Phone: (202) 742-6420

                                            *Gadeir Abbas is licensed in VA, not in D.C. Practice
                                            limited to federal matters.

                                            AKEEL & VALENTINE, PLLC
                                            SHEREEF H. AKEEL (P54345)
                                            888 W. Big Beaver Rd., Ste. 910
                                            Troy, MI 48084
                                            Phone: (248) 269-9595
                                            shereef@akeelvalentine.com

                                                 2
Case 1:16-cv-00375-AJT-JFA Document 291 Filed 03/07/19 Page 3 of 3 PageID# 9595



                                CERTIFICATE OF SERVICE


        I hereby certify that on March 7, 2018, I electronically filed the foregoing by using the

 Court’s ECF system. I certify that I will provide copies of the under-seal filing to counsel via

 electronic means.

                                                    Respectfully submitted,

                                                    COUNCIL ON AMERICAN-ISLAMIC
                                                    RELATIONS

                                                    BY:    /s/ Gadeir I. Abbas
                                                    LENA F. MASRI (P73461)
                                                    GADEIR I. ABBAS (VA: 81161)
                                                    Attorneys for Plaintiff
                                                    453 New Jersey Ave, SE
                                                    Washington, DC 20003
                                                    Phone: (202) 742-6420

                                                    Gadeir Abbas is licensed in VA, not in D.C.
                                                    Practice limited to federal matters.

                                                    AKEEL & VALENTINE, PLLC

                                                    BY:    /s/ Shereef Akeel
                                                    SHEREEF H. AKEEL (P54345)
                                                    Attorney for Plaintiffs
                                                    888 W. Big Beaver Rd., Ste. 910
                                                    Troy, MI 48084
                                                    Phone: (248) 269-9595
                                                    shereef@akeelvalentine.com
 Dated: March 7, 2019




                                                3
